internal_revenue_service number release date index number -------------------- ------------------------------ ----------------------------------- in re -------------------------------------------- -------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 plr-106904-15 date june legend ----------------------------------------------- ----------------------- --------------------------------------------------------------------------------------- grantor spouse trust ----------------------------------------------------- trustees accountant accounting firm law firm date year year ------------------------------------------------------ ---------------------- ---------------------------- ------------------------------ -------------------------- ------- ------- dear --------------- this responds to your personal representative's letter of date requesting an extension of time under sec_301 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate generation-skipping_transfer gst_exemption to a_trust plr-106904-15 facts the facts and representations submitted are summarized as follows grantor established trust an irrevocable_trust on date in year trust was created for the benefit of spouse and grantor’s descendants trust was funded with stock no additional transfers have been made to trust sec_3 of trust provides in part that during spouse’s lifetime the independent_trustee in his sole discretion may distribute so much of the net_income of trust as the trustee may deem appropriate upon the written request of spouse the trustee will pay to spouse or use for spouse’s benefit so much of the principal of trust as spouse may request not to exceed five percent of the value of the principal of trust valued at the end of the calendar_year in addition trustee may in his sole discretion pay so much of the principal as is necessary for spouse’s maintenance support and health at spouse’s death trust is to be divided into equal shares to provide one share for each living child of grantor and one equal share for the then living descendants of a deceased child of grantor until the 10th anniversary of spouse’s death trustee in trustee’s sole and absolute discretion may pay to each child so much of the net_income and principal as trustee deems appropriate for the child’s maintenance in reasonable comfort support health and for other purposes as trustee deems appropriate after the 10th anniversary of spouse’s death trustee may distribute to or for the benefit of the child so much of the net_income as trustee in its sole discretion deems appropriate upon the written request of the child the trustee will pay to the child or use for the child’s benefit so much of the principal of trust as the child may request not to exceed five percent of the value of the principal of trust valued at the end of the calendar_year in addition trustee in its sole discretion may pay so much of the principal as is necessary for the child’s maintenance support and health in addition after the 10th anniversary of spouse’s death and for the life of the child each child has a limited power to appoint the principal and income of their trust to any of grantor’s descendants other than such child as the child designates in writing accountant prepared the form_709 united_states gift and generation-skipping_transfer_tax return for year grantor’s year form_709 reflected the gift to trust however grantor failed to allocate any of her gst_exemption to trust the error was discovered in year when law firm discovered that no gst_exemption had been allocated to the year transfer on grantor’s form_709 grantor signed an affidavit stating that she intended that trust be a generation- skipping trust and that she relied on accountant to make the election in order for trust to pass without triggering the gst tax accountant signed an affidavit stating that plr-106904-15 accounting firm prepared grantor’s form_709 but did not allocate any of grantor’s gst_exemption to trust you have requested an extension of time under sec_2642and sec_301_9100-3 to allow grantor to allocate her gst_exemption to the transfer to trust in year law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly plr-106904-15 prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to allocate her available gst_exemption to the year transfer to trust the allocation will be effective as of the respective date of the transfer to trust and the value of the transfer to trust as determined for federal gift_tax purposes will be used in determining the amount of grantor’s gst_exemption to be allocated to trust this allocation should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-106904-15 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries by ________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
